Title: From George Washington to Thomas Smith, 28 July 1786
From: Washington, George
To: Smith, Thomas

 

Sir,
Mount Vernon July 28th 1786

It would be more tiresome than interesting, to assign reasons for my not having acknowledged the receipt of your letters of the 26th of Novr & 7th of Feby before this. It may be sufficient to inform you, that they came duly to hand, though I had not the pleasure of seeing Majr McCormick whilst he was in Virginia, which I regretted, as I might have derived useful information from him respecting the views & expectations of the occupants of my Land in Washington County, at the sametime that I might, possibly, have engaged him, or through him some other, who would have made it a point to bring forward such testimony as would evince that preoccupancy of the tract in dispute was in me. Without this I may fail in this particular, as it is not frequently found that people volunteer their services upon these occasions; but on the contrary, that they generally hang back from a desire of living (the idea is) in peace with their neighbours. for this reason I must refer you to the information given in my former letters, with a request that the evidences there named, may be summoned (if you think it necessary) to prove what has been advanced.
The instances of decision, of which you have made mention in your letter of the 26th of Novr in the Western Courts, are indicative of a favourable determination of my suit; and I would not depart from the legal ground on which I claim. Yet, as auxiliary, the proof of pre-occupancy would drive my opponants from what they conceive to be their stronghold, for it is on this (before what they call legal steps were taken by me) that they, I am persuaded, rest their cause. But why all of them should take this ground, when most of them emigrated to the Country after the date of my Patent, is misterious, & may comprehend more than I am aware of—for which reason, among others, if I could be ascertained of the precise time for the tryal, I would endeavor to be at it; especially as I have other calls in that Country, among wch to dispose of that Land, if the decision is favourable for me, and of my other Land where Simpson formerly lived, are most important.
I have considered your remarks and wish it was in my power

to solve the doubts. My answers shall be candid, though the explications may be unfavourable.
However strange it may seem then, the fact nevertheless is, that Poseys Warrant was not dated till the 25th day of Novr 1773 (posterior, according to my opponants acct to their settlement)—This knowledge I have but lately obtained, and am exceedingly surprized at the fact, as the right was bought by me for this express purpose two or three years before, as you may perceive by the date of the Bond which is now in your possession. Of this it is necessary to apprize you, that if known to the defendants, you may be guarded against the force of it; as also that, the date of Colo. Crawfords deputation, is subsequent to their pretended Settlement.
The proof to the hand writing of Posey I have already furnished you with.
I believe there has been no entry in the Surveyors book of this tract; for I can find nothing there preceeding the record of the Survey; to what to ascribe this, I know not, except to a neglect of Office, or to the unacquaintedness of Colo. Crawford with business. The presumption is, that the preceeding steps to the issuing of the Patent, were legal, and such as satisfied this Government, under whose jurisdiction it then was. And this Government having stipulated in its cession to Pensylvania that the Grants it had made should be secured to the Proprietors, I cannot perceive upon what ground the validity of mine can be questioned without arraigning the conduct of a sister State in the management of her own internal concerns.
The Council Books, as I have before informed you, were either distroyed by the enemy, or in a removal of the Papers so mislaid, as that no access can be had to them, consequently, it is not in my power to furnish you with an authenticated copy of the proclamation which takes of[f] the restriction in that of 1763.
If you should hear of any person who may want to purchase improved Land in the Counties of Fayette or Washington, I would thank you for letting them know that mine are for sale (as I have before mentioned to you). I want no more than the real value of them according to the credit which may be given and if you could help me to fix this by comparison of it with the

prices of Lands of equal quality, similarity of improvements, and with the same advantages in the Counties they respectively lye in, it would oblige me. The payments, being secured, shall be made easy with respect to time I should be glad to hear that this letter had got safe to your hands—information via Philadelphia or Baltimore, by letter thrown into the Post Office, will be most certain of a conveyance. With very great esteem I am Sir Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington

